Citation Nr: 0939009	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-34 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
loss of teeth.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
rib fractures, compression fractures of the spine and loss of 
feeling in the right leg.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for 
dysphagia, claimed as difficulty swallowing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran and Parent


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 
1985. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and November 2007 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.

In January 2005 and November 2006, the Veteran testified at 
hearings before a Decision Review Officer at the Des Moines 
RO.  Transcripts of these hearings are of record. 

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

The Board notes that the Veteran submitted additional 
evidence in the form of prescription information at the time 
of his Board hearing.  A waiver of initial RO consideration 
was submitted at that time and remand is not required.


FINDINGS OF FACT

1.  Beginning in September 2005, the Veteran was prescribed 
alendronate sodium (Fosamax) by the VA medical center (VAMC) 
for osteopenia. 
 
2.  The preponderance of the competent medical evidence is 
against a finding that the treatment the Veteran received 
from the VA, including the medication he was prescribed, 
resulted in additional disability of loss of teeth, rib 
fractures, compression fractures of the spine, loss of 
feeling in the right leg, and dysphagia due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, or an event not 
reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for loss of teeth, rib 
fractures, compression fractures of the spine, loss of 
feeling in the right leg and dysphagia have not been met.  38 
U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in September 2004, April 2006 and November 2006 
letters, the RO advised the Veteran of what information and 
evidence is needed to substantiate the claim for compensation 
benefits under 38 U.S.C.A. § 1151, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
Veteran was advised of the evidence needed to establish a 
disability rating and effective date in the April 2006 
letter.  The case was last readjudicated in January 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service treatment 
records, examination reports, records from the Social 
Security Administration, hearing testimony, a lay statement 
and the Veteran's many contentions.  The Veteran submitted a 
September 2004 letter indicating that all records concerning 
his claims were with the VA medical center.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and submitting evidence and argument.  Thus, he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service-
connected. For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability was: 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in a 
veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 
3.361(c)(2). 
 
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the veteran's 
additional disability; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the veteran's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32 (2009).  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  See 38 C.F.R. § 3.361(d)(1).  Consent may 
be express or implied as specified under 38 C.F.R. § 
17.32(b), as in emergency situations.  38 C.F.R. § 
3.361(d)(1).

The provisions of 38 C.F.R. § 17.32 (2009), Informed Consent, 
a section under the heading of Protection of Patient Rights, 
are extensive.  In particular, under 38 C.F.R. § 17.32(b), 
all patient care furnished under title 38 U.S.C. shall be 
carried out only with the full and informed consent of the 
patient or, in appropriate cases, a representative thereof.  
In order to give informed consent, the patient must have 
decision-making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may 
provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others.  In such circumstances, consent is 
implied. 
 
Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2). 
 
Pursuant to the language of the aforementioned law and 
regulation, section 1151 claims for additional disability are 
treated similarly to claims for service connection. See Jones 
v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 
334 (1998).  Hence, to establish entitlement, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment; and (3) 
medical evidence of a nexus between that asserted injury or 
disease and the current disability.

The Veteran indicated during his hearings that his teeth were 
damaged by intubation; his rib and back fractures and leg 
numbness resulted from CPR; and his dysphagia was also from 
intubation.  All of these conditions were alleged to have 
occurred in the context of a February 2004 hospitalization at 
the Des Moines VA Medical Center (VAMC).  In the alternative, 
the Veteran also contends that having taken Fosamax caused 
the tooth loss.

Turning to the evidence of record, VA treatment records 
concerning the Veteran's February 2004 hospitalization are 
voluminous.  On February 14, 2004, the Veteran was 
transferred from Knoxville Community Hospital to the 
emergency room at the Des Moines VAMC with mental status 
changes, presumed seizures and acidosis.  It was noted that 
when found at his home by family members, the Veteran had 
been unresponsive for an undetermined amount of time and had 
been found laying in urine and some feces.  It was noted that 
upon presentation to Knoxville Community Hospital he was 
nonresponsive and mottled.  He was started on medication and 
transferred to the VAMC.  Following triage at the VAMC he saw 
his family briefly prior to midnight and was verbally 
responsive and appropriate, although he had not been so prior 
to their presence.  The records indicate the Veteran had 
acute renal failure in the setting of rhabdomyolysis, 
ostensibly from a drug overdose.

When he arrived at the intensive care unit at the VAMC early 
in the morning on February 15, 2004 he was obtunded and 
agitated.  It was noted he had had decreased respiration in 
the emergency room.  He was intubated after multiple 
attempts.    

Concerning the Veteran's contentions that he received 
multiple fractures due to CPR performed during his VAMC 
hospitalization, the Board notes at the outset that there is 
no indication the Veteran had CPR performed on him.  In this 
regard, the record reveals the Veteran was obtunded 
suggesting his memory as to the events would not be reliable 
and his mother did not indicate that she witnessed any CPR 
being done.  Indeed, the Veteran testified that he 
"crashed" after his family went home.  A February 15 
treatment note indicates that the Veteran was intubated due 
to his declining level of consciousness and apparent toxicity 
which warranted intubation for airway protection with planned 
gut decontamination and activated charcoal installation.  The 
records do not reflect that the Veteran had CPR to support 
his contention that he suffered from rib and spine fractures 
as a result.

The Veteran's claims file contains extensive records 
concerning the intubation performed February 15, 2004.  They 
indicate that the Veteran resisted physical manipulation and 
fought any intraoral examination.  The Veteran was noted as 
significantly sedated but he would still bite and clench 
during intubation attempts.  The emergency room physician 
additionally noted that the Veteran's teeth were quite loose 
during his initial emergency room examination before 
intubation attempts were made.  The physician indicated that 
it was a difficult intubation with several attempts, with two 
avulsed lower incisors lifted with forceps from the 
epiglottic region before satisfactory intubation was 
accomplished.  A February 20, 2004 treatment note indicates 
two additional teeth came out.  An additional February 20, 
2004 note indicates that the Veteran had a dental examination 
indicating that he had gross mobility due to a probable 
facial plate fracture, with the Veteran's remaining front 
lower teeth not attached to the bone but loose-attached to 
the gum line only.  A February 21, 2004 treatment note 
indicates that the Veteran was frequently found wiggling his 
teeth although he was instructed not to pull them out.  A 
March 17, 2004 dental note indicates that the Veteran had two 
additional teeth extracted.

Concerning records from the February 2004 hospitalization 
chronicling the Veteran's dysphagia, the Board notes that 
although this is documented, these complaints apparently 
resolved within the course of the Veteran's hospitalization.   
A February 20, 2004 treatment note indicates that the Veteran 
had dysphagia; however, when sitting upright, the amount was 
minimalized.  A February 21, 2004 note indicates that the 
Veteran was taking sips of water with the head of his bed 
elevated and he was slightly dyphagic.  A February 22, 2004 
note indicates that the Veteran was drinking water with the 
head of his bed elevated; no dysphagia noted.  An additional 
February 22, 2004 note indicates that the Veteran was 
swallowing without coughing or choking; both liquids and 
solids.  A February 26, 2004 note indicates that the Veteran 
was swallowing without difficulty.  The Veteran was 
discharged that same day.  

VA treatment records from June 2004 indicate that the Veteran 
claimed his back was injured during his February 2004 
hospitalization.  X-rays dated June 17, 2004 indicate that 
the Veteran had old compression fractures involving T4, T6, 
T9 and T10 vertebrae with the bone structures being 
osteopenic.  The impression was that the Veteran had old 
compression fractures in the thoracic spine as described 
unchanged from the lateral chest radiographic dated February 
25, 2004 with osteopenia suspected.  A June 18, 2004 MRI 
report indicated that at T4, T5, T7, T9, T10 and T11 levels, 
there were old appearing benign insufficiency fractures.  A 
July 23, 2004 bone scan indicated that there was an abnormal 
tracer uptake in the thoracic spine involving the 10, 11, 5, 
6, and 7 thoracic vertebral levels without the intense 
abnormal uptake generally associated with acute fracture.

The Veteran's claims file contains a February 2005 letter 
from a private chiropractor.  This letter merely restates 
test results conducted at the Des Moines VAMC.

An August 2005 VA treatment note indicates that the Veteran's 
symptoms of bilateral parasthesia are not suggestive of 
lumbosacral radicular disease and may be seen in the setting 
of meralgia parasthetica which is not routinely diagnosed on 
EMG.  This treatment note was prepared by a neurologist.

A September 2005 VA treatment note indicates that the Veteran 
was prescribed alendronate (also called by the brand name 
Fosamax) for osteopenia.  VA records indicate numerous 
prescription lists prior to this date, with no notation of 
alendronate being prescribed.  The Board additionally notes 
that the Veteran submitted a prescription record dated August 
2005 indicating that he had been prescribed alendronate 
through the VAMC.  The medical information provided with the 
prescription indicates that the product is used to treat 
diseases which weaken bones.

An August 2006 VA treatment record indicates that the Veteran 
was diagnosed with minimal mild dysphagia.  The examiner also 
noted that the Veteran contended all of his physical maladies 
resulted from VA treatment during February 2004.

A September 2006 letter from the VA Regional Counsel 
indicates that the Veteran's tort claim against VA for 
$250,000 had been disallowed as there was no evidence of 
negligence or wrongdoing by VA employees.

The Veteran was afforded a VA dental examination during April 
2007.  The examiner noted the Veteran's contentions that his 
problems resulted from intubation during his February 2004 
VAMC hospitalization.  The examiner indicated that the 
Veteran's dental problems resulted from poor oral hygiene and 
inadequate dental visits.  An additional August 2007 VA 
examination indicated that there was no evidence of a broken 
jaw or rib fractures; poor dental hygiene contributed to the 
teeth being displaced during intubation with no evidence of 
carelessness, negligence, lack of proper skill, or error in 
judgment by the VAMC staff; and finally, that the Veteran's 
compression fractures most likely resulted from osteoporosis 
and previous falls from seizures.

The Veteran received an additional VA examination during July 
2008.  The examiner indicated that loss of teeth is a 
potential complication of intubation even in ideal 
circumstances.  Additionally, the examiner noted there was no 
indication that the Veteran suffered a fractured jaw at any 
point.  There was also no evidence of fractured ribs at any 
time.  The examiner indicated that the Veteran's compression 
fractures occurred prior to his February 2004 
hospitalization; were not associated with trauma; caused no 
pain; and were an incidental finding on x-ray.  The examiner 
reiterated that compression fractures were found by objective 
evidence ten days post-hospitalization and changes to suggest 
old fractures did not take ten days but rather years to 
occur.  The examiner also noted there was no evidence that 
the Veteran actually had CPR performed on him in the context 
of his 2004 VAMC hospitalization.  Additionally, CPR would 
not cause compression fractures as the resultant forces 
applied are opposite to those forces which would result in 
such fractures.  The examiner also indicated that the 
Veteran's claimed numbness of the right thigh was secondary 
to meralgia paresthitica (compression of the lateral femoral 
cutaneous nerve) which is a benign condition not associated 
with the back, and usually episodic and positional.  
Additionally, the examiner noted  that the compression 
fractures and numbness of the right thigh were noted as 
irrespective of the February 2004 hospitalization and do not 
indicate improper care, in any case.  The examiner indicated 
that the Veteran's dysphagia could be a residual of his 
February 2004 intubation; however, this is a potential result 
foreseeable by a reasonable healthcare provider and is an 
ordinary risk of the procedure performed with no evidence of 
negligence or improper care.

The Board notes that additional VA treatment records restate 
the Veteran's contentions concerning his February 2004 
hospitalization resulting in injuries for which he has filed 
§ 1151 claims.  

Concerning the Veteran's claims that he received a broken jaw 
and broken ribs during the course of his February 2004 VAMC 
hospitalization, there is no objective evidence of such 
conditions and no diagnosis of such conditions contained in 
the Veteran's medical records.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  While the 
instant case represents a claim for benefits under 
38 U.S.C.A. § 1151 and not one for service connection, the 
same reasoning applies-there must be additional disability 
before benefits can be paid.  See 38 U.S.C.A. § 1151.

The Board finds that the preponderance of the evidence is 
against a finding that 
the Veteran's compression fractures of the spine, loss of 
teeth, dysphagia, and numbness of the right thigh were due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or an event not reasonably foreseeable.  While the Board 
acknowledges that there are references in the record 
indicating that the Veteran's loss of teeth and dysphagia 
were possibly due to the February 2004 intubation, it must be 
observed that there is nothing suggesting negligence or 
carelessness.  Moreover, teeth loss and dysphagia are 
reasonably foreseeable events with respect to intubation, and 
as the VA physicians treating him in the emergency room 
determined intubation was necessary due to his declining 
consciousness and apparent toxicity to protect his airway, 
consent to do such was implied.  See 38 C.F.R. § 17.32(b).

Concerning the Veteran's claim that his VA prescription for 
Fosamax resulted in this teeth loss, information contained in 
the record indicates that the Veteran's loss of teeth 
occurred during 2004, prior to the date of his prescription 
beginning.  A VA examiner also indicated that the Veteran's 
loss of teeth was due to poor dental hygiene and lack of 
adequate dental care.  The Board additionally notes that an 
emergency room note dictated at the time of the Veteran's 
hospitalization indicates that the Veteran's teeth were loose 
prior to any attempted intubation.  Additionally, the Board 
notes that a VA examiner, with review of the claims file, 
indicates that the Veteran's compression fractures were noted 
to be old, thereby existing prior to his February 2004 
hospitalization based on radiographic evidence.  The Board 
additionally reiterates that there is no objective evidence 
that CPR was performed on the Veteran as he currently claims.  
Also, the Board observes that a neurologist and a VA examiner 
indicate that the Veteran's claimed numbness of the right 
thigh results from meralgia paresthitica and is not secondary 
to any incident of his February 2004 hospitalization.  The 
Board concludes, therefore, that the preponderance of the 
evidence is against the claim for compensation benefits under 
the provisions of 38 U.S.C.A. § 1151.

The Board acknowledges the Veteran's contentions that the 
claimed disabilities are related to treatment at the VA 
facility.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis and/or etiology of 
medical conditions such as compression fractures of the 
spine, dysphagia, fractures of the ribs, or numbness of the 
right thigh, as such require medical expertise.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  With respect to his tooth loss, while he is 
capable of observing the loss to include trauma causing such, 
his opinion as to the impact of poor dental hygiene and its 
contribution to the loss of teeth is not a matter he is 
competent to address.  In any event, the Board concludes that 
the medical findings on examination are of greater probative 
value than the Veteran's allegations regarding the etiology 
of his claimed disabilities to include that such disabilities 
resulted from carelessness, negligence, lack of proper skill 
or an event that was not reasonably foreseeable.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151 for loss of teeth, rib 
fractures, compression fractures of the spine, loss of 
feeling in the right leg and dysphagia.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for loss 
of teeth is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for rib 
fractures, compression fractures of the spine and loss of 
feeling in the leg is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for 
dysphagia, claimed as difficulty swallowing, is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


